Citation Nr: 0800854	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania




THE ISSUES

1.	Entitlement to a rating in excess of 70 percent for a 
depressive reaction.

2.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from August 1957 to 
August 1961 and from April 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  The veteran's January 2005 
notice of disagreement (NOD), submitted by his then attorney, 
addressed all twelve issues considered by the RO in December 
2004.  However, the July 2005 substantive appeal submitted by 
the veteran's wife on his behalf was expressly limited only 
to the matters of the increased ratings for his service-
connected depressive reaction and diabetes mellitus.  The 
attorney no longer represents the veteran.  As such, the 
Board will confine its consideration to the two issues as set 
forth on the decision title page.

The Board notes that, in the December 2004 rating decision, 
the RO proposed to reduce the disability evaluation assigned 
for the veteran's service-connected bilateral perceptive 
deafness from 10 percent to non-compensable, effective from 
not earlier than May 1, 2003.  A January 2005 rating decision 
effectuated the proposed rating reduction, effective May 27, 
2003.  The January 2005 NOD expressly disagreed with all 
issues in the December 2004 rating decision, including the 
matter of the proposed rating reduction.  However, the file 
is devoid of any written disagreement with the RO's January 
2005 rating decision that effectuated the rating reduction, 
and the June 2005 statement of the case appropriately did not 
address the matter.  

As well, the January 2005 NOD indicated that, as to the 
matters of the first five claims in the December 2004 rating 
decision, the veteran sought a higher rating and an earlier 
effective date.  The RO has not yet considered the matter of 
the earlier effective date claim.  Thus, the veteran's claims 
for an effective date earlier than October 30, 2000, for the 
award of service connection for coronary artery disease, 
assigned a 30 percent rating, peripheral neuropathy of the 
upper and lower extremities, assigned 20 percent ratings, and 
the assignment of 10 percent ratings for peripheral 
neuropathy of the right and left lower extremities, are 
referred to the RO for any appropriate consideration and 
adjudication. 


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
is in approximate equipoise as to whether the veteran's 
service-connected depressive reaction, now diagnosed as 
recurrent major depressive disorder, has effectively 
resulted in total social and occupational impairment 
that precludes him from securing or following 
substantially gainful employment and is manifested by 
such symptoms as sleep difficulty, anxiety around 
people, easy anger and irritability, concentration 
difficulty, and periods of depression with decreased 
motivation and appetitie, essentially rendering him 
unemployable.

2.	The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected type 2 
diabetes mellitus requires a need to take daily insulin 
and an oral hypoglycemic, and observe a restricted diet, 
without a need to restrict activities, and with 
complications such as peripheral neuropathy of the upper 
and lower extremities and coronary artery disease, that 
are assigned separate compensable disability ratings.


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an evaluation of 100 
percent for a depressive reaction are met.  38 U.S.C.A. 
§§ 1155, 5100-5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic 
Code (DC) 9433 (2007).

2.	The schedular criteria for an initial rating in excess 
of 20 percent for diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.119, DC 7913 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 20067; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2007 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, while 
the veteran's claim for an increased rating for his 
depressive reaction is being granted, the Board leaves to the 
RO the assignment of a proper effective date for that 
disability evaluation.  As the appellant's claim for an 
increased initial rating for diabetes mellitus is being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

In June and November 2001 and January 2002 letters, issued 
prior to the May 2002 rating decision, and in April 2003 and 
October 2004 letters, issued prior to the December 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that the record also indicates that, in a 
June 2001 written statement, the veteran's wife stated that 
he received Social Security Administration (SSA) disability 
benefits since 1995, although SSA records are not in the 
claims file.  However, the SSA records address the status of 
the veteran's disability(ies) in the 1990s.  In rendering the 
decision on appeal, the RO afforded the veteran several VA 
examinations and obtained his current medical records.  Thus, 
the Board has relied on the far more recent medical records 
and examination reports to most accurately assess the current 
severity of the veteran's service-connected diabetes and 
psychiatric disorder.  As such, a remand for the sole purpose 
of obtaining the SSA records, that could not possibly shed 
any light on the veteran's current symtoms, would do no more 
than create further undue delay in adjudicating his claims.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
In addition, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that may 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

A.	Above 70 Percent for a Depressive Reaction

Service connection for a depressive reaction was granted by 
the RO in a November 1969 rating decision that awarded a 100 
percent rating; the rating was reduced to a 50 percent 
evaluation in a June 1970 rating decision.  In June 1972, the 
RO awarded a 30 percent rating for the veteran's service-
connected psychiatric disability that was granted a 50 
percent rating in a March 1981 rating decision.

In October 2000, the RO received the veteran's current claim 
for an increased rating.  VA and non-VA medical records and 
examination reports, dated from 1970 to 2006, are associated 
with the claims file and reflect that the veteran's 
psychiatric disorder has been treated with regular in and 
outpatient psychiatric care and prescribed psychotropic 
medication.

In a June 2001 signed statement, the veteran's wife described 
his easy confusion over minor things and his forgetfulness 
that was the reason she had "power of attorney", that she 
said was attached (nothing is appended to this statement in 
the claims file).  She said she took over running the 
household, paying bills, and making simple daily decisions.  
It was noted that the veteran had sleep difficulty and a 
short fuse, was occasionally overcome with emotions, and had 
strained relationships with their children and his siblings.  
She said he received SSA benefits since 1995.

In July 2001, the veteran, who was 60 years old, underwent VA 
examination.  According to the examination report, the 
veteran sought VA unemployability status because he was 
unable to work and received SSA disability for four years.  
He said it was hard for him to make it and he was forced to 
give his wife power of attorney because his thought processes 
did not always work properly.  He complained that he could 
not make good decisions and was unable to think straight.  He 
needed to depend on his wife for nearly everything to make 
any decisions.  He also suffered from sleep deprivation as he 
slept only one hour at a time and was frequently tired.  He 
complained of bad dreams periodically.  The veteran 
complained of chronic stomach problems that he described as a 
nervous stomach and that caused him to be unable to go too 
far from home.  He had fluctuating mood states rendering him 
functional at times and almost completely non-functional at 
other times.  During these episodes, he had a tendency to be 
quite nasty and tending toward violent acting out.  He said 
the police were summoned to his home on several occasions and 
he frequently directed this hostility both to his family and 
outsiders.  He reported displaying road rage and was taken 
into a police station and fined.  He was also cited for 
disorderly conduct and had many warnings and fines over the 
years.

Further, the veteran reported that he was quite unhappy most 
of the time and felt sad and blue.  He admitted to suicidal 
thoughts almost on a daily basis and said his medication 
controlled these symtoms.  The veteran felt if he stopped 
taking his medication, he would carry out a suicidal gesture.  
He talked of a life and opportunities wasted in reference to 
a statement of fatigue.  He said he was just finishing out 
his "enlistment' that he meant in terms of life.  He also 
experienced variable appetite wherein he took cortisone and 
was a diabetic that caused him to have both a good and bad 
appetite.

The veteran essentially had no friends and said he spent most 
of his time sitting alone at a creek near his son's home, 
where no one bothered him and he did not bother anyone.  He 
was not involved in pursuing any pleasurable activities and 
had no outside hobbies or distractions.  He had not worked 
since 1995.  His wife was forced into the role of total 
caretaker and his children had their own lives and did not 
interact much with him.  He felt quite dependent and lacked 
any energy or zest for life.  He denied any so-called crazy 
thoughts or idiosyncratic behavior and had no problems with 
drugs or alcohol at the present time.  He said he felt this 
way nearly all his life since his discharge from service.  He 
reported hospitalization for depression in the past but was 
not an inpatient in the last five years.  He received 
outpatient treatment and psychotropic medication.  He was 
married to his wife for more than 40 years and they had two 
children.  She worked outside the home and was his primary 
caretaker.  He described frustration where if he took 
something apart and tried to fix it, he was unable to focus 
well enough to put things together.

On examination, the veteran was casually and appropriately 
dressed.  He spoke in a clear and coherent manner, but there 
was paucity in his flow of speech.  He spoke in a somewhat 
flattened tone, and clearly was slowed down.  His general 
demeanor was sad and somewhat angry, and he was unable to 
maintain good eye contact during the interview.  It was noted 
that he wore hearing aids.  The veteran appeared to be in 
good reality contact and was oriented, with no evidence of 
any delusions or hallucinations at the present time.  His 
general reasoning behavior was within normal limits, but 
social judgment was variable from impulsive to appropriate.  
His memory seemed somewhat impaired due to his slowed down 
thinking processes.  He walked with a serious limp.

The diagnostic impression was that the veteran appeared to be 
suffering from dysthymia manifested in service, and also from 
depression due to medical conditions.  A score of 39 was 
assigned on the Global Assessment of Functioning (GAF) scale, 
indicative of serious symptomatology that contributed to his 
difficulties in being able to be gainfully employed.  The 
veteran appeared to be competent to handle his own funds but 
his prognosis was guarded.

In a May 2002 rating decision, the RO granted a 70 percent 
rating for the veteran's depressive reaction, and a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU), effective from October 2000.

In May 2003, the veteran, who was 62 years old, underwent VA 
psychiatric examination.  According to the examination 
report, the veteran gave a history of multiple psychiatric 
hospitalizations since 1969, most recently in the 1990s, and 
said he used to drink heavily and use prescription drugs 
until approximately ten years ago.  He underwent two 
detoxifications with his hospitalizations.  He denied current 
alcohol or drug problems.  The veteran currently complained 
of depression and post-traumatic stress that manifested as 
anger and nastiness.  He had sleep difficulty with combat-
related nightmares and memory problems and was suicidal in 
the past.  His treatment included outpatient private 
psychotherapy and regular visits to a VA medical facility for 
medication that he said helped him stay calm and out of 
trouble.  

Further, the veteran gave a confused military history 
including stressful incidents in service.  The veteran said 
he was unemployed for the past eight years and received VA 
and SSA disability benefits.  He was married for 44 years to 
his wife and had grown children.  The veteran said, 
unequivocally, that he did not socialize with or without his 
wife.  He sat in a chair or in his shed, and read a paper or 
watched television occasionally.  Approximately two years 
ago, he said he was arrested for disorderly conduct and a few 
years ago was arrested for assault and battery that he said 
was caused by road rage and when a person tossed firecrackers 
at his house and dog.

On examination, the veteran was casually dressed and looked 
older than his years.  He sat slumped in a chair looking 
straight ahead.  He walked with a cane and looked depressed.  
The session was question/answer.  He described himself as old 
and tired and acknowledged suicidal ideation.  The veteran 
said that when he underwent cardiac surgery, he experienced 
other physical problems and was in a coma but was not allowed 
to die, despite his advance directives.  He was sorry he was 
not allowed to die and denied that he was eminently suicidal.  
The veteran denied homicidal ideations and auditory 
hallucinations.  He was not sure about visual hallucinations.  
He was oriented and was not overly psychotic.  The examiner 
said that the veteran was not employable, had not worked for 
the past eight years, and had marked social and industrial 
impairment.  The diagnosis was recurrent major depressive 
disorder related to service trauma and medical problems.  A 
GAF score of 45 was assigned.

In a written statement accompanying the July 2005 substantive 
appeal, the veteran's wife said that he was unable to 
function in a social or workplace environment or perform 
simple tasks, such as writing checks.  She said he had no 
relationship with his grown children or his grandchildren and 
avoided social events.  He angered easily, was aggravated at 
the slightest provocation, and was relatively calm with 
medication.

In August 2006, the veteran underwent another VA psychiatric 
examination.  The examination report indicates that the 
examiner reviewed the veteran's medical records.  It was 
noted that dysthymia was initially diagnosed in 2001 and, in 
2003, the veteran had mainly depressive symtoms, although a 
major depressive disorder related to service was diagnosed.  
Currently, the veteran gave a history of a continuation of 
his usual psychiatric symtoms that included a low mood, 
feelings of sadness, decreased motivation, irritability, 
recurrent anxiety, insomnia, periodic decreases in appetitie, 
and poor concentration.  He did not give any evidence of 
recurrent suicidal thoughts or history of a suicidal plan.  
The veteran never had a history that included mania or 
hypomania.  Since his last VA examination, the veteran 
continued his regular private psychiatric care and it was 
noted that the veteran was diagnosed with post-traumatic 
stress disorder (PTSD) and depression for which he took 
prescribe medications.  He had no history of substance abuse 
and complained that he suffered from PTSD due to service as 
noted in the 2003 VA examination report.   

On current evaluation, the veteran had very prominent symtoms 
of depression.  His mood was very low and his affect was sad 
to flat.  He had a high level of anxiety.  He complained of 
feeling exhausted most of the time and having poor 
motivation.  The veteran also had a poor appetite and chronic 
insomnia.  He denied any suicidal or homicidal thoughts.  The 
veteran said that these were his usual symtoms that, if any, 
worsened, but had not improved over the years.  He also 
complained of recurrent daily thoughts and nightmares 
approximately 4 times a week, with periodic night sweating 
and a history of recurrent flashbacks.  The veteran had 
avoidance behaviors in which he actively avoided thoughts and 
conversations of his military experiences.  He felt 
suspicious and upset in a crowded situation and said during 
the past two years, his discomfort regarding crowds worsened 
and he was unable to go shopping.  He had increased arousal 
and chronic insomnia, with recurrent combat-related dreams 
and nightmares.  He had a history of chronic irritability 
with a low frustration tolerance.  He had difficulty with 
concentration and experienced hypervigilance.  Reports of the 
current war in Iraq and Afghanistan upset him and caused him 
to become anxious and irritated.  His insight and judgment 
were good.

The diagnoses were major depressive disorder and PTSD.  The 
VA examiner said the veteran continued to have very 
significant depressive symtoms that were in the moderate 
intensity level, treated with continuous psychiatric care 
since his 2003 evaluation and prescribed medications.  The 
veteran clinically had no significant improvement in his 
symtoms and, according to him, felt that his symtoms remained 
the same as they had been.  The VA examiner noted the 
veteran's past complaints of PTSD, described in the May 2003 
VA examination report, and briefly evaluated the veteran for 
it.  It was noted that the veteran had moderately intense 
symtoms related to re-experiencing his alleged stressor, 
avoidance behavior, and symtoms of increased arousal.  Based 
on information in prior examination reports, the VA examiner 
was able to assess the veteran and establish that he appeared 
to have the symtoms of stress disorder, based upon unverified 
information regarding his alleged stressor.  The VA examiner 
said that the veteran's clinical status changed in that his 
prior diagnosis was dysthymic disorder and was changed to a 
more serious depressive disorder, that being a major 
depressive disorder, noted in May 2003.  The examiner said 
that the change in diagnosis was not reflected in the 
veteran's psychiatric diagnosis regarding his pension 
benefits and dysthymic disorder continued to be the service-
connected disorder.  

Upon current evaluation, the VA examiner said the veteran's 
clinical status and symptoms were probably best explained as 
being major depressive disorder and, if verified, PTSD.  The 
veteran was able to manage his own funds.  The Axis I 
diagnoses were major depressive disorder, moderate to severe, 
and probable PTSD related to service with unverified 
stressors.  A GAF score of 40 was assigned based on the 
veteran's psychiatric symtoms.  The VA examiner further noted 
that, on prior evaluations, the veteran was found to be 
unemployable as a consequence of his psychiatric symtoms and 
that this non-employability continued with the current 
evaluation, as well. 

Under the current schedular criteria, DC 9433 (for dysthymic 
disorder), is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130.  The veteran's service-connected 
depressive reaction is currently assigned a 70 percent 
disability rating under DC 9433.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  
Id.  A GAF score of 41-50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning. Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as the 
veteran's depressive reaction, now diagnosed as recurrent 
major depressive disorder, has effectively resulted in total 
occupational and social impairment.  The Board finds that the 
medical evidence shows the veteran is unemployable due to the 
disability at issue.  See Mittleider v. West, supra.  In 
fact, in the August 2006 VA examination report, as in the May 
2003 VA examination report, the VA examiner said that the 
veteran was unemployable due to his psychiatric symtoms.  
Additionally, in May 2003, a VA examiner also concluded that 
the veteran was unable to work and had marked social and 
industrial impairment.
 
The 2001, 2003, and 2006 VA examiners assigned GAF scores of 
39, 45 and 40, respectively, denoting serious major 
impairment in work, family relationships, judgment, thinking, 
and mood.  See Carpenter v. Brown, supra.  Further, the 
veteran's psychiatric symptomatology has included his report 
of possible visual hallucinations, decreased motivation and 
appetite, significant depression, sleep difficulty, 
discomfort and anxiety around people, and concentration 
problems.  He was easily frustrated and upset.  The record 
also establishes that he has been treated for many years for 
chronic, debilitating symptoms nondissociable from the 
service-connected depressive reaction, now diagnosed as a 
recurrent major depressive disorder and possible PTSD, which 
included nightmares and sleep difficulty, depression, easy 
anger and irritability, concentration problems, and anxiety 
around others that, for all intents and purposes, precluded 
him from gainful employment.  See e.g., Mauerhan v. Principi, 
supra (factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.); 
see also Mittleider v. West, supra.  

From the objective and competent medical evidence of record, 
it is not unreasonable to conclude that the veteran's 
service-connected depressive reaction essentially renders him 
incapable of gainful employment and renders him totally 
disabled due to its chronic and severe symtoms.  Resolving 
reasonable doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that the criteria for the assignment of a 100 percent rating 
for a depressive reaction have been satisfied.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
veteran, is approximately commensurate with the 100 percent 
rating under DC 9433.

B.	Above  20 Percent for Diabetes Mellitus

In an October 2001 letter to J.A.S., M.D., T.M.K., M.D., said 
that the veteran's diabetes continued to do poorly.  Blood 
sugars averaged 200 (range 60 to 400).  The veteran had 
frequent but undocumented episodes of hypoglycemia.  He took 
insulin.

The veteran underwent VA examination in December 2001.  
According to the examination report, the veteran had a 7 year 
history of diabetes mellitus.  He was tried for two weeks on 
oral medications and switched to Insulin twice a day.  He 
followed a diet, was seen monthly by his physician, and was 
never hospitalized for diabetes.  There was no history of 
stroke.  He had myocardial infarctions in 1981, 1984, and 
1995.  He had paresthesias of his feet and hands and was 
impotent for the past 3 to 4 years.  

On examination, the examiner was unable to detect macular 
degeneration in myotic pupils.  There was peripheral 
neuropathy to touch of the veteran's leg and arms.  The 
diagnosis was type II diabetes mellitus with end-organ damage 
of the peripheral nervous system manifesting as peripheral 
neuropathy and autonomic neuropathy manifesting as erectile 
dysfunction 

In a May 2002 rating decision, the RO granted service 
connection for diabetes with peripheral neuropathy and 
awarded a 20 percent disability evaluation, effective from 
October 2000.  At that time, the RO also granted service 
connection and a noncompensable disability rating for 
erectile dysfunction, and awarded the TIDU, noted above.

An August 2002 discharge summary indicates that the veteran 
was privately hospitalized for gait dysfunction due to severe 
osteoarthritis of the knees and deconditioning due to 
prolonged hospitalization.  He was admitted to the 
Rehabilitation unit.  While there, it was noted that his 
blood sugars fluctuated with some episodes of hypoglycemia 
and Dr. K. adjusted his insulin.

In a February 2003 letter to Dr. J.A.S., Dr. T.M.K. said many 
of the veteran's blood sugars were in the 200 range but the 
veteran also reported some mid day hypoglycemia so 
adjustments were made in his insulin doses of Humalog and 
prescribed Lantus was previously reduced.  The veteran's 
weight was stable over the last year at 260 pounds.

According to an April 2003 letter from J.G., M.D., a 
cardiologist, to Dr. J.A.S., the veteran felt well since last 
evaluated and returned to work, but "[u]nfortunately he has 
not been exercising".

In May 2003, the veteran underwent VA examination.  According 
to the examination report, the veteran's diabetes mellitus 
was diagnosed six years earlier and he was presently on 
insulin.  The veteran developed complications including 
coronary artery disease and was status post bypass twice, 
most recently two years ago.  He denied any angina at the 
present time.  The veteran ambulated with the help of a cane 
due to knee problems but had no angina or shortness of 
breath.

On examination, the veteran's blood pressure was 130/80.  
Heart sounds were regular rate and rhythm.  Lungs were clear 
to auscultation.  Mild edema was noted.  There was negative 
JVD (jugular venous distention?).  The impression was type 2 
diabetes on insulin with no history suggestive of 
ketoacidosis or hypoglycemic episodes, and coronary artery 
disease due to the long-standing diabetes.  The examiner 
noted that the veteran was at a higher risk for developing 
other complications in the future.

In a September 2003 letter to Dr. J.A.S., Dr. T.M.K. said the 
veteran made satisfactory progress in his diabetic care.  
Adjustments were made in insulin dosing and to correct 
persistent hypoglycemia resulting in over eating and 
incorrect insulin doses.  There were no overt diabetic 
complications noted.  

In a December 2003 letter, Dr. T.M.K. said the veteran's 
progress and diabetic control improved through the past year 
but was still in the range of poor control.  Blood sugars 
ranged from 140 to 250.  The veteran reported hypoglycemia 
symtoms when insulin doses were increased.  His oral 
medication and insulin doses were adjusted.  

In a May 2004 letter, Dr. T.M.K. reported that the veteran's 
general range of blood sugars was from 80 to 250.  When seen 
by Dr. T.M.K. in September 2004, it was noted that the 
veteran weighed 235 pounds and had a stable schedule of 
eating and activity.  Test results were unchanged and he was 
advised to return in three months.

According to an October 2004 VA examination report, the 
veteran took Lantus and Humalog for his diabetes mellitus and 
followed a diet.  He was seen every three months by his 
provider and was never hospitalized for the diabetes.  There 
was no history of stroke, retinopathy, kidney disease, or 
bowel, bladder, or foot disorder.  The veteran had peripheral 
neuropathy to mid-thigh that was non-disabling in and of 
itself.  He had erectile dysfunction almost coincident with 
diabetes that was total and was unable to take Viagra due to 
his cardiac condition.  The veteran underwent triple bypass 
surgery in 2002.  

On examination, the veteran appeared in no acute distress.  
Head, eyes, ears, nose, and throat were unremarkable and 
fundi displayed no retinopathy.  There was diminution in 
touch to mild filament testing to mid thigh.  The veteran 
limped, secondary to severely arthritic knee joints unrelated 
to diabetes.  The clinical assessment was type 2 diabetes 
mellitus with end-organ damage that included coronary artery 
disease, peripheral neuropathy, and erectile dysfunction.  
The VA examiner further noted that, while the veteran's heart 
disease antedated mostly the onset of diabetes, the diabetes 
mellitus was a risk factor and contributed toward the 
veteran's need for bypass surgery.  

In the December 2004 rating decision, the RO granted service 
connection for coronary artery disease, awarded a 30 percent 
disability evaluation, peripheral neuropathy of the right and 
left upper extremities, awarded separate 20 percent 
evaluations, and awarded 10 percent disability evaluations 
for the veteran's peripheral neuropathy of the left and right 
lower extremities, all effective from October 2000.

In an April 2006 signed statement, Dr. J.A.S. said that the 
veteran was diagnosed with diabetes in March 1992 and 
currently took Humalog/Lantus/Avandia and Metformin for it.

In August 2006, the veteran underwent another VA examination.  
According to this examination report, the examiner reviewed 
the veteran's medical records and was requested to evaluate 
the veteran's diabetes and whether the veteran required 
restriction of activities to control the swing and level of 
plasma glucose.  The veteran denied any recent 
hospitalizations for ketoacidosis or hypoglycemic reactions.  
He was currently on a restricted diet.  He denied any weight 
loss or gain since his last examination with his primary care 
physician whom he saw every two or three months.  The veteran 
was 6 feet tall and currently weighed 248 pounds.  He claimed 
to have restriction in his activities due to wide changes in 
his blood sugar with mild activity.  With mild activity, his 
blood sugar went down to a sugar of 29 and the highest his 
blood sugar went was up to 500.  The veteran said he had 
lethargy due to his diabetes.  He had a history of coronary 
artery graft in 2003 and total erectile dysfunction.  The 
veteran took both oral hypoglycemic and insulin and saw his 
diabetic care provider every two or three months.  

Further, the veteran reported upper and lower extremity 
peripheral neuropathy with constant numbness, tingling, and 
burning of his feet and hands that caused him to drop things 
and have an unsteady gait.  He denied any anal pruritus or 
current loss of strength.  He claimed to have urinary 
frequency 12 to 14 times per day and increased frequency at 
night of 3 to 4 times at night.  He denied any urinary 
incontinence.  There was moderate sensory loss with 
monofilament testing of the hands and feet bilaterally on the 
upper and lower extremities.

On examination, it was noted that the veteran had a history 
of macular degeneration of both eyes with cataracts, 
bilaterally.  Examination of the veteran's skin revealed no 
obvious signs of rashes.  The veteran had fungal toenails of 
both feet.  Range of motion of all toes was normal.  The 
diagnosis was type 2 diabetes, peripheral neuropathy, total 
erectile dysfunction, and coronary artery disease.  In the VA 
examiner's clinical opinion, the veteran had diabetes type 2 
with end organ damage that included coronary artery disease, 
peripheral neuropathy, and erectile dysfunction.  It was 
noted that the veteran claimed that his blood sugar dropped 
all the way to 29 with mild activity, but the examiner was 
unable to ascertain documented blood sugar readings with mild 
activity in his medical records.  Thus, the VA examiner was 
unable to render an opinion regarding the veteran's 
restriction of activities to control swings and level of 
plasma glucose without mere speculation.

The veteran's service-connected diabetes mellitus is 
currently evaluated as 20 percent disabling under DC 7913.  
Pursuant to 38 C.F.R. § 4.119, DC 7913, a 20 percent rating 
may be assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities. Id.

Further, a 60 percent rating may be assigned for diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation may be assigned for 
diabetes requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  NOTE (1): Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code.  38 C.F.R. § 
4.119, DC 7913.

In order for a higher 40 percent rating to be warranted, the 
evidence would have to establish that the veteran's service-
connected diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  Although the record 
reflects that the veteran is required to take daily insulin 
and oral hypoglycemic medicaton, and is on a restricted diet, 
his daily activities are not limited as a result of his 
diabetes mellitus.  In summary, a 40 percent rating is not 
deemed warranted under DC 7913, as the higher rating is not 
more nearly approximated.  See Camacho v. Nicholson, No. 05-
1394 (U.S. Vet. App. July 6, 2007) (holding that "in order 
for a claimant to be entitled to a 40% disability rating 
[under DC 7913], the evidence must show that it is medically 
necessary for a claimant to avoid strenuous occupational and 
recreational activities").  Id. slip op. at 1-2. 

Likewise, a higher 60 percent evaluation is not warranted.  
There is no objective medical evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations and he does not require visits twice a month 
to a diabetic care provider.

The record reflects that the veteran's diabetic 
complications, e.g., diagnoses of coronary artery disease, 
and peripheral neuropathy of the lower and upper extremities, 
are such that the RO assigned separate compensable 
evaluations for each disability, as noted above.  He has not 
perfected an appeal as to the separate disability evaluations 
assigned for peripheral neuropathy and coronary artery 
disease, or for the noncompensable evaluation assigned for 
erectile dysfunction,.

As well, there is no clinical evidence of diabetic 
retinopathy or a skin disorder to warrant a separate rating.

The Board acknowledges the veteran's complaints of fatigue 
and bilateral leg pain and foot pain.  However, in October 
2004, the VA examiner noted that the veteran had severely 
arthritic knee joints unrelated to the diabetes mellitus.

Based upon the record before the Board, there is no objective 
evidence of any need for the veteran to restrict his 
activities.  In fact, in August 2006, the VA examiner 
reported that he was unable to render an opinion regarding 
the veteran's restriction of activities to control swings and 
level of plasmas glucose without mere speculation.  Moreover, 
the peripheral neuropathy associated with the diabetes 
disorder has not hindered the veteran's range of motion or 
ability to perform such tasks as walking or standing more 
than slightly.  Thus, his complaints of pain in his 
extremities can justify no more than the currently assigned 
initial rating of 20 percent for diabetes mellitus.  38 
C.F.R. § 4.119, DC 7913.  Such a finding corresponds to the 
currently assigned 20 percent evaluation.

Thus, the competent and objective medical evidence 
preponderates against a finding that a rating in excess of 20 
percent is warranted for the service-connected diabetes 
mellitus.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
diabetes mellitus, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated.


ORDER

A 100 percent rating is granted for a depressive reaction, 
subject to the laws and regulations governing the award of 
monetary benefits.

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


